          Case 1:17-cr-00779-LAP Document 190 Filed 11/25/18 Page 1 of 2
                                           U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        November 25, 2018

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:     United States v. Chi Ping Patrick Ho,
                17 Cr. 779 (LAP)

Dear Judge Preska:

       The Government respectfully submits this letter-motion in the above-captioned matter
requesting the Court to preclude the defendant from pursuing two subjects on cross-examination
of Cheikh Gadio.

        First, after Gadio was arrested, the Government made arguments in two bail hearings in
support of the Government’s application for Gadio to be detained on the ground that he posed a
risk of flight. Those arguments concerned, among other things, the strength of the Government’s
case against Gadio and matters that arguably bore on Gadio’s veracity, including the fact that
certain financial information appeared not to have been included in Gadio’s disclosure to Pretrial
Services. The Government does not, of course, object to the defendant appropriately cross-
examining Gadio regarding any matters that reasonably bear on his veracity as a witness.
However, it would be improper for the defendant to ask any questions, or make any arguments to
the jury, premised on statements or positions that counsel for the Government made in other
proceedings. For example, while it may be relevant whether Gadio failed to disclose certain
information to Pretrial Services, it is not at all relevant to the jury’s task that the Government stated
that such may have occurred. The Court should accordingly preclude the defendant from asking
any questions or making any arguments that refer to statements or positions that counsel for the
Government made in prior proceedings.

         Second, Gadio’s 3500 material reflects that Gadio has no personal knowledge as to what
happened to the $2 million cash that the defendant and his CEFC colleagues brought to Chad and
presented to President Déby. Gadio has no firsthand information as to whether these funds were
ultimately used, in whole or part, for “good” or “bad” or “permissible” or “impermissible”
purposes after CEFC sent the so-called “donation” letter. However, Gadio’s 3500 material reflects
that, at some point, a third-party told Gadio that the money was directed to a supposed good and
permissible use. Gadio does not know whether this is true, and in any event, he never spoke about
         Case 1:17-cr-00779-LAP Document 190 Filed 11/25/18 Page 2 of 2
 Honorable Loretta A. Preska
 United States District Judge
 November 25, 2018
 Page 2

this with the defendant. Thus, the defendant should be precluded from cross-examining Gadio
about what he learned after-the-fact from any third-party. Gadio’s response would be inadmissible
hearsay and has no relevance unless offered for the truth. Moreover, even if Gadio’s answer were
not inadmissible hearsay, the subject matter itself is improper, as the Court already ruled,
precluding evidence of “the alleged good causes toward which the officials [the defendant] bribed
could have used the bribe payments.” (Dkt. 188 at 5.)

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                     By:    s/ Douglas S. Zolkind
                                            Daniel C. Richenthal
                                            Douglas S. Zolkind
                                            Catherine E. Ghosh
                                            Assistant United States Attorneys
                                            (212) 637-2109/2418/1114

                                            SANDRA MOSER
                                            Acting Chief, Fraud Section
                                            Criminal Division

                                     By:    s/ Paul A. Hayden
                                            Paul A. Hayden
                                            Trial Attorney
                                            (202) 353-9370

cc:    (by ECF)

       Counsel of Record
